DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	
	Claims 1-20 of US Application No. 16/717,766, filed on 01/21/2022, are currently pending and have been examined. Claims 1, 9, 11-16 are amended and claims 17-20 are new.

Response to Arguments
	Applicant’s arguments, see REMARKS 01/21/2022, are silent regarding the 112f interpretation. Therefore, the 112f interpretation is maintained.

	Applicant’s arguments with respect to the rejection of claims 1-16, under 35 USC §101, have been fully considered and are persuasive. Therefore, the previous rejection, under 35 USC §101, has been withdrawn.

	Applicant’s arguments with respect to the rejection of claims 1, 2, 4, 5, 7, and 10, under 35 USC §102(a)(2), have been fully considered and are persuasive. Therefore, the previous rejections, under 35 USC §102(a)(2) are withdrawn. 

	Applicant’s arguments with respect to the rejection of claims 3, 6, 8, 9, and 11-16, under 35 USC §103, have been fully considered

	With respect to the rejection of claims 1-16, under 35 USC §101, the Applicant has amended the claims to include: “…responsive to determining that the functional status indicates the degraded functional status of the steering system, switching, by an autonomous drive controller of the vehicle, the vehicle from operating in an autonomous drive mode to operating in a manual drive mode.” which overcomes the rejection under 35 USC §101.

	With respect to the rejection of claims 1, 2, 4, 5, 7, and 10, under 35 USC §102(a)(2), the Applicant argues: 

“…The applied references, alone or in any combination, fail to disclose or suggest all of the features defined by Applicant's amended claims, and there would have been no apparent reason that would have caused one of ordinary skill in the art, at the time of Applicant's invention, to modify the applied references to arrive at the claimed feature.
…
In particular, with reference to Applicant's claim 1, Dagli fails to teach or disclose 
‘determining.., a measure indicative of an observed strain’ ‘based on’ ‘a first parameter value indicative of a desired change in a direction of travel of the vehicle, a second parameter value indicative of a vehicle speed, and a third parameter value indicative of an actuation force.’ Dagli describes ‘The second set of sensors 23 monitor various driving parameters such as, steering rack force’ (10). A "set of sensors" that "monitor... steering rack force’ is not ‘determining... a measure indicative of an observed strain’ ‘based on the first parameter value, the second parameter value and the third parameter value’ as recited by Applicant's claim 1.” The Examiner cordially disagrees.

	Sensors 23 monitor, i.e., measure, various driving parameters such as, steering rack force (the third parameter), lateral acceleration (the first parameter), longitudinal acceleration, vehicle speed (the second parameter), yaw rate (the first parameter), steering angle (the first parameter), steering speed (the third parameter), rotor angle, rotor speed, rotor motor torque and steering wheel torque (the third parameter). 
	
	These measured values re then input into a correlation calculation and comparison block 21. From there the incoming signals are compared to a normal set of sensor readings to determine the deviation between the input and normal values. A deviation determines if there is a rust issue or other flaw in the steering system. An issue with rust or other “high friction” in the steering system would be an indicative of an observed strain. 

	As described in the instant specification: “…As is well known, the strain is directly proportional to the stress in the elastic range of a material. Accordingly, the strain in the steering rod 19 is an indication of the total elongating or compressing force acting on the steering rod 19. This, of course, means that each of the force and the stress is a measure indicative of the strain in the steering rod 19.” (See ¶[0021], emphasis added) The prior art of record is measuring values of force to determine if the steering system is experiencing high friction, rust, or some other defect that would cause an issue in the steering system: “Accordingly , there is a need for a rust detection system for the steering system that warns the driver when the force necessary to operate the steering system has increased beyond a normal level. The detection system will need to calculate a correlation between the different vehicle and steering gear parameters during the operation of the vehicle  The system will calculate the normal parameters for the steering system and provide a warning when the correlations between the current and normal parameters for the steering system indicate that the friction loads in the steering system are not at an acceptable level.” (See ¶[0002], emphasis added)

Therefore, the Examiner finds this argument unpersuasive.

	The Applicant further argues: 

“…Doing an "MTS evaluation" and calculating an MD is not "determining... a measure indicative of an observed strain" as recited by Applicant's claim 1. Instead, the MD "is an indication that there is a flaw in the steering system" (Dagli 12), rather than a "strain in a portion of the rod positioned between the steering actuator and a wheel of the vehicle" as recited by Applicant's claim 1.” Examiner cordially disagrees.

	As stated above the applicant explains that “…that each of the force and the stress is a measure indicative of the strain in the steering rod 19.” The MTS evaluation is determining the difference between normal readings and current input. The inputs include measurements of force, i.e., are indicative of strain. Therefore, the examiner finds this argument unpersuasive.

	The Applicant further argues: 

“…Dagli fails to teach or disclose ‘determining... a measure indicative of a predicted strain in the portion of the rod positioned between the steering actuator and the wheel.’ Dagli describes ‘the signals from the second set of sensors 23 calculates a correlation for the incoming signals’ ( 12). A ‘correlation for the incoming signals’ is not ‘a measure indicative of a predicted strain’ as recited by Applicant's claim 1. Instead ‘the correlation of the normal group and the abnormal group [of signals] is the Mahalanobis Distance (MD)’ ( 8) which, as discussed above, is not a ‘measure indicative of... strain’ as recited in Applicant's claim 1. Examiner cordially disagrees.

	This argument is similar to that which is made above and the Examiner finds this argument unpersuasive for the reasons outlined above. 

	The Applicant further argues that the combination of Dagli and Jeong does not teach: “…switching from ‘an autonomous drive mode to... a manual drive mode’ based on a ‘degraded functional status of the steering system’ determined from ‘a relation between... the observed strain in the rod and... the predicted strain in the rod.’” Examiner cordially disagrees. 

	Applicant references prior art Jeong (US 2020/0156634 A1) in their argument, however, the Examiner believes the Applicant means to reference Lavoie (US 2016/0280258 A1) and will therefore be addressing the argument in reference to Lavoie.

	As described above, Dagli discloses determining if there is an observed strain on the rod, i.e., measures a force/torque on the rod, and sends a signal that there is an issue. Dagli does not disclose turning off an autonomous mode based on the sent signal. Lavoie discloses switching from autonomous mode to manual mode based on a sensed torque. Both systems are determining a torque within the steering system and performing an action, e.g., sending a signal or switching mode, in response to the determination that there is an issue with the steering system. Therefore, the Examiner finds the above argument unpersuasive.	

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:

“…a steering system monitoring unit configured to: acquire a time sequence of sets of vehicle parameter values…” in claim 14;
 “…steering system monitoring unit is configured to determine the functional state…” in claim 16.

Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The monitoring unit is defined as being implemented in software, hardware, or a combination of software and hardware. (See ¶ [0025] of the instant specification)

If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 	Claims 1, 2, 4, 5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dagli et al. (US 2019/0241211 A1, “Dagli”) in view of Lavoie et al. (US 2016/0280258 A1, “Lavoie”).

	Regarding claim 1, Dagli discloses detection of high friction, in an electrical power steering gear, due to rust and teaches:

A method comprising: (The system is for detecting abnormalities in the steering system, i.e., determines a functional status - See at least ¶ [0007])

acquiring a time sequence of sets of vehicle parameter values, (Sensors 23 offer instances, i.e., a time sequence of sets, of incoming vehicle parameters - See at least Fig. 1 # 23) each set of vehicle parameter values including a first parameter value indicative of a desired change in a direction of travel of the vehicle, (Sensors 23 provide readings for steering angle, i.e., a desired change in direction of travel - See at least ¶ [0010]) a second parameter value indicative of a vehicle speed, (Sensors 23 provide readings for vehicle speed - See at least ¶ [0010]) and a third parameter value indicative of an actuation force currently applied by a steering actuator of the steering system to a rod of a steering system; (Sensors 23 provide readings for steering rack force, i.e., a rod of the steering system, and steering wheel torque, i.e., two values that are indicative of an actuation force being applied to a rod of the steering system - See at least ¶ [0010])

determining, for each set of acquired vehicle parameter values, based on the first parameter value, the second parameter value and the third parameter value, (Fig. 2 shows the basic evaluation process were a group of signals from a second set of sensors 23 are closely related and are indicated by solid dots 35. There is also shown in FIG. 2 a dot 37 with cross hatching that is sufficiently distant from the solid dots that it is unrelated to the other elements. The distance between the grouped signals represented by dots 35 and the spaced apart dot 37 is the MD for the parameters represented by the signals - See at least ¶ [0014]) a measure indicative of an observed strain in a portion of the rod positioned between the steering actuator and a wheel of the vehicle, (In this case the Mahalanobis Distance (MD) exceeds the predetermined level and this is an indication that there is a flaw in the steering system and a high likelihood that rust is present in the steering system, i.e., will cause strain on the steering rod due to friction - See at least ¶ [0014]-[0015]) as a time sequence of measures indicative of observed strain in the rod; (Each sensor grouping is read in as an instance, from this instance a high friction indication, i.e., indicative of observed strain in the rod, is also calculated - See at least ¶ [0012]-[0017] and Fig. 1)

determining, for each set of acquired vehicle parameter values, based on the first parameter value and the second parameter value in the set of acquired parameter values, and a set of previously determined measurement values indicative of strain values for different values of the first parameter and the second parameter, (Connected to the correlation calculation and comparison block is a normal sample repository 27. The repository can be preloaded with information concerning the normal ranges for the signals from the second set of sensors 23. The normal sample repository 27 would have information that consists of the mean, standard deviation, correlation matrix and the MD value for a normal steering system, that is a system with no rust. In most applications the repository 27 is preloaded with these values based on observation and measurements taken from a steering system that is functionally identical to the steering system being monitored where the identical steering system has been evaluated and does not contain any rust or other flaws that would impact the readings from the second set of sensors 23 - See at least ¶ [0011]) a measure indicative of a predicted strain in the portion of the rod positioned between the steering actuator and the wheel, (The trigger block will activate the correlation calculation and comparison block. At that time the signals from the second set of sensors 23 calculates a correlation for the incoming signals and compares the incoming signals against the normal sample data that is in the normal sample repository 27. The correlation calculation and comparison block does a MTS evaluation. If any of the parameters provided by the second set of sensors 23 has a MD, which is one of the calculated values from the second set of sensors 23, that is unrelated to the normal sample, a signal will be sent that there is a rust issue or other flaw in the steering system - See at least ¶ [0012] and Fig. 1) as a time sequence of measures indicative of predicted strain in the rod; (Each sensor grouping is read in as an instance, from this instance a high friction indication, i.e., indicative of observed strain in the rod, is also calculated - See at least ¶ [0012]-[0017] and Fig. 1)

determining a functional status of the steering system (The memory 138 may include computer-readable instructions that, when executed by the electronic processor 134, cause the high friction detection system 100 to perform instructions provided to execute programs and perform steps to determine a high friction level in the steering system 104, i.e., the functional status - See at least ¶ [0016]) based on a relation between the time sequence of measures indicative of the observed strain in the rod and the time sequence of measures indicative of the predicted strain in the rod. (The friction level is determined based on a comparison between preloaded or learned sensor measurements, i.e., that indicate a predicted strain on the steering system when operating normally, and current sensors readings, i.e., an observed strain on the current system - See at least ¶ [0011]-[0015])

determining whether the functional status indicates a degraded functional status of the steering system; and (If any of the parameters provided by the second set of sensors 23 has a MD, which is one of the calculated values from the second set of sensors 23, that is unrelated to the normal sample, a signal will be sent that there is a rust issue or other flaw in the steering system. The signal sent from the correlation calculation and comparison block 21 will indicate that service is necessary for the steering system of the vehicle - See at least ¶ [0012])

responsive to determining that the functional status indicates the degraded functional status of the steering system, [send a warning signal] (a correlation block operatively connected to the repository, the plurality of vehicle sensors and the plurality of steering system sensors, the correlation block being configured to compare the vehicle parameters and steering system parameters with data of normal values in the repository, the correlation block sending a warning signal if the comparison between the repository data and the vehicle and steering system signals exceed a predetermined value - See at least Claim 1)

	Dagli does not explicitly disclose switching, by an autonomous drive controller of the vehicle, the vehicle from operating in an autonomous drive mode to operating in a manual drive mode. However, Lavoie discloses handwheel obstruction detection and inertia compensation and teaches: 

[in response to unexpected torque]switching, by an autonomous drive controller of the vehicle, the vehicle from operating in an autonomous drive mode to operating in a manual drive mode. (A torque sensor 70 is provided on the power assist steering system 62 that sense torque on the handwheel 68 that is not expected from autonomous control of the handwheel 68 and therefore indicative of manual intervention, whereby the trail backup assist system 10 may alert the driver to discontinue autonomous steering - See at least ¶ [0035])

	In summary, Dagli discloses determining if there is an observed strain on the rod, i.e., measures a force/torque on the rod, and sends a signal that there is an issue. Dagli does not disclose turning off an autonomous mode based on the sent signal. However, Lavoie discloses switching from autonomous mode to manual mode based on a sensed torque. Both systems are determining a torque within the steering system and performing an action, e.g., an send a signal or switching mode, in response to the determination that there is an issue with the steering system. 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the detection of high friction, in an electrical power steering gear, due to rust of Dagli to provide for the handwheel obstruction detection and inertia compensation, as taught in Lavoie, to avoid desired hitch angle conditions, such as a jackknife condition (At Lavoie ¶ [0030])

	Regarding claim 2, Dagli further teaches:

wherein the method further comprises providing a status signal indicating the determined functional status of the steering system. (The high friction detection system 100 includes a warning device 140. The warning device 140 is one or more of an audio, visual and tactile warning. The warning device 140 alerts a vehicle operator to a high friction detection for a vehicle steering system 104 - See at least ¶ [0017]) 

	Regarding claim 4, Dagli further teaches:

wherein the vehicle is a first vehicle, wherein the set of previously determined measurement values indicative of the strain values includes measurement values acquired in connection with previous measurements on a second vehicle that is different from the first vehicle and shares a same configuration with the first vehicle, the second vehicle having a steering system with a predetermined functional status. (In most applications the repository 27 is preloaded with these values based on observation and measurements taken from a steering system that is functionally identical to the steering system being monitored where the identical steering system has been evaluated and does not contain any rust or other flaws that would impact the readings from the second set of sensors 23 - See at least ¶ [0011]; The measurements include a vehicle speed, therefore there is a first vehicle associated with the steering system - See at least ¶ [0010])

	Regarding claim 5, Dagli further teaches:

the previous measurements involving using a sensor for measuring a parameter directly related to strain in the portion of the rod positioned between steering actuator and wheel. (The repository can be preloaded with information concerning the normal ranges for the signals from the second set of sensors 23 - See at least ¶ [0011] Sensors 23 monitor various driving parameters such as, steering rack force, rotor motor torque, and hand wheel torque - See at least ¶ [0010])

	Regarding claim 7, Dagli further teaches:

wherein determining the functional status of the steering system includes classifying measures in the time sequence of measures indicative of the observed strain in the rod into one or more predefined functional status categories. (the memory 138 may include computer-readable instructions that, when executed by the electronic processor 134 , cause the high friction detection system 100 to perform instructions provided to execute programs and perform steps to determine a high friction level, i.e., functional status categories, in the steering system 104 - See at least ¶ [0016])

	Regarding claim 8, Dagli does not explicitly disclose, but Lavoie further teaches:

further comprising monitoring a speed of movement of the rod, (Several parameter state requirements must be present, Such that the vehicle engine and the steering system 62 are running in acceptable states to receive and execute a command from the respective autonomous steering module. For instance, the vehicle speed must be below a threshold speed, the steering column torque must be below a threshold torque, and the steering column speed, i.e., rod movement speed, must be below a threshold speed - See at least ¶ [0019]) wherein determining the functional status of the steering system comprises determining the functional status of the steering system only when the speed of movement of the rod is slower than a predefined threshold speed. (Each steering module may be initiated in the closed condition 218, which prevents the steering module from generating any steering angle commands over the vehicle communication network to the steering angle controller 200, i.e., the functionality of the status of each steering module is unknown until the closed condition is satisfied. For the respective autonomous steering module to move from the closed condition 218 to the open condition 220, i.e., to determine the functionality of the steering modules, several parameter state requirements must be present, such that the vehicle engine and the steering system 62 are running in acceptable states to receive and execute a command from the respective autonomous steering module. For instance, the vehicle speed must be below a threshold speed, the steering column torque must be below a threshold torque, and the steering column speed must be below a threshold speed - See at least ¶ [0098])

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the detection of high friction, in an electrical power steering gear, due to rust of Dagli to provide for the handwheel obstruction detection and inertia compensation, as taught in Lavoie, to avoid desired hitch angle conditions, such as a jackknife condition (At Lavoie ¶ [0030])	

	Regarding claim 9, Dagli does not explicitly teach, but Lavoie further teaches:

wherein determining the functional status of the steering system comprises determining the functional status of the steering system only when the vehicle is operating in the autonomous driving mode. (The method is initiated by the trailer backup assist system 10 being activated, i.e., only when the vehicle is in autonomous driving mode. After the vehicle is in the initiated autonomous state then the system may generate steering commands to the power assist steering system 62 in accordance with the desired curvature or backing path of the trailer, i.e., the system determines the functionality of the steering system - See at least ¶ [0085] and Fig. 2)

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the detection of high friction, in an electrical power steering gear, due to rust of Dagli to provide for the handwheel obstruction detection and inertia compensation, as taught in Lavoie, to avoid desired hitch angle conditions, such as a jackknife condition (At Lavoie ¶ [0030])	

	Regarding claim 10, Dagli further teaches:

wherein determining the functional status of the steering system comprises determining the functional status of the steering system only when the speed of the vehicle is greater than a predefined threshold speed. (The first sensors 17 usually monitor the vehicle speed and steering angle of the vehicle, and these parameters are supplied to the trigger block 15. A specific range is predetermined for the steering angle and vehicle speed to correlate with operational parameters for the vehicle where high friction in the steering system can be detected. If the steering angle is below the preset value there is not sufficient loading in the steering system to detect high friction. If the vehicle is traveling below a certain speed, i.e., a speed threshold, the frictional load provided by the tires of the vehicle make it difficult to detect high friction in the steering system. Once the preset values for steering angle and vehicle speed have been reached, the vehicle is in an operational condition where the condition of the steering system can be evaluated - See at least ¶ [0009])


	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dagli in view of Lavoie, as applied in claim 1, in further view of Jeong et al. (US 2020/0156634 A1, “Jeong”).

	Regarding claim 3, Dagli teaches that the vehicle parameters are received as grouped instances over time, i.e., time sequenced sets of vehicle parameters. Dagli does not explicitly teach wherein acquiring the time sequence of the sets of vehicle parameter values comprises receiving, at a server device, the time sequence of the sets of vehicle parameter values, the method further comprising: sending, by the server device, the functional status determined with respect to the steering system to the vehicle. However, Jeong discloses system and method for inspecting vehicle lane keeping performance and teaches:

wherein acquiring the time sequence of the sets of vehicle parameter values comprises receiving, at a server device, the time sequence of the sets of vehicle parameter values, the method further comprising: (the vehicle parameters are monitored at positions within the inspection area. The positions are determined using GPS, i.e., time sequences - See at least ¶ [0103]) sending, by the server device, the functional status determined with respect to the steering system to the vehicle. (The inspection terminal 30, i.e., a server device, may determine that the LFA steering signal is defective when the steering wheel operation information is not received (No in the step S106). When the vehicle 10 passes the virtual first steering control gate G1 due to a steering signal error or the steering signal failure (Yes in the step S108), the inspection terminal 30 may transmit the forced warning signal and the forced steering signal according to the LFA function error, i.e., functional status, to the vehicle via the OBD 20 so that the inspection terminal controls the vehicle to stay on the centerline (the step S109) - See at least ¶ [0110])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the detection of high friction, in an electrical power steering gear, due to rust of Dagli and Lavoie to provide for the system and method for inspecting vehicle lane keeping performance, as taught in Jeong, to solve a human error problem and improve inspection reliability (At Jeong ¶ [0034])

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dagli in view of Lavoie, as applied in claim 1, in view of Wakamatsu et al. (US 5,521,820 A1, “Wakamatsu”).

	Regarding claim 6, Dagli further teaches:

wherein determining the functional status of the steering system includes determining a cumulative deviation over time between the observed strain in the rod and the predicted strain in the rod, (The repository can be preloaded with information concerning the normal ranges for the signals from the second set of sensors 23. The normal sample repository 27 would have information that consists of the mean, standard deviation, correlation matrix and the MD value for a normal steering system, that is a system with no rust. In most applications the repository 27 is preloaded with these values based on observation and measurements taken from a steering system that is function ally identical to the steering system being monitored where the identical steering system has been evaluated and does not contain any rust or other flaws that would impact the readings from the second set of sensors 23, e.g., steering rack force, i.e., strain in the rod - See at least ¶ [0010]-[0011]) and wherein the status signal indicates a degraded functional status of the steering system, when the determined deviation is greater than a predefined threshold deviation. (At that time the signals from the second set of sensors 23 calculates a correlation for the incoming signals and compares the incoming signals against the normal sample data that is in the normal sample repository 27. The correlation calculation and comparison block does a MTS evaluation. If any of the parameters provided by the second set of sensors 23 has a MD, i.e., a threshold deviation, which is one of the calculated values from the second set of sensors 23, that is unrelated to the normal sample, a signal will be sent that there is a rust issue or other flaw in the steering system - See at least ¶ [0012])

	Dagli does not explicitly teach that the deviation is a cumulative deviation over time. However, Wakamatsu discloses a method for controlling a steering system and teaches:

wherein determining the functional status of the steering system includes determining a cumulative deviation over time (If the steering load is below the threshold value, the current condition is determined as a normal condition, and a cumulative deviation A is updated by the sum of the previous cumulative deviation A1 and the current deviation e (step 8) - See at least Col. 3, Ln. 53-58 and Fig. 3) between the observed [steering load] (The steering load of the rear wheels 11 is determined according to the electric current of the electric motor 10 for steering the rear wheels 11 (step 6), and is compared with the threshold value determined in step 4 (step 7) - See at least Col. 3, Ln. 50-53 and Fig. 3) and the predicted [steering load], (An overload threshold value is looked up from an overload threshold data map by using the vehicle speed as the address, and an overload threshold value for the current vehicle speed is obtained (step 4), i.e., a predicted steering load - See at least Col. 3, Ln. 43-46 and Fig. 3) and wherein the status signal indicates a degraded functional status of the steering system, when the determined deviation is greater than a predefined threshold deviation. (On the other hand, when it is determined that the high load condition, i.e., a degraded functional status, exists in step 7, the high load flag is set (step 13), and the cumulative deviation A is cleared (step 14). In addition, the output for the integral control variable is cancelled - See at least Col. 4, Ln. 23-27 and Fig. 3)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the detection of high friction, in an electrical power steering gear, due to rust of Dagli and Lavoie to provide for the method for controlling a steering system, as taught in Wakamatsu, to provide a method for controlling a steering system in a front and rear wheel steering vehicle which can minimize the range of the control input at a relatively low level by judiciously adjusting a control variable according to the operating condition of the vehicle (At Wakamatsu Col. 1, Ln. 58-61)	

	Claims 11, 13, 14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dagli in view of 1A Auto (Power Steering 101, “1A Auto”), and in further view of Lavoie.

	Regarding claims 11 and 14, Dagli discloses detection of high friction, in an electrical power steering gear, due to rust and teaches:

A vehicle having a steering system (The embodiments relate to a system for detecting abnormalities in the steering system for a vehicle - See at least ¶ [0007]) including a wheel, (The second set of sensors 23 monitor various driving parameters such as hand wheel (steering wheel) torque - See at least ¶ [0010]) and a rod (The second set of sensors 23 monitor various driving parameters such as steering rack, i.e., a rod, force - See at least ¶ [0010]) coupled to the wheel and arranged to turn the wheel under the control of a steering actuator (The second set of sensors 23 monitor various driving parameters such as rotor motor, i.e., steering actuator, torque - See at least ¶ [0010]; the system is for power steering/power assist - See at least Title and ¶ [0001]) [] 

a steering system monitoring unit configured to: (high friction detection system 10 performs the functions of the invention, i.e., monitors the steering system - See at least ¶ [0009])

acquire a time sequence of sets of vehicle parameter values, (Sensors 23 offer instances, i.e., a time sequence of sets, of incoming vehicle parameters - See at least Fig. 1 # 23) each set of vehicle parameter values including a first parameter value indicative of a desired change in a direction of travel of the vehicle, (Sensors 23 provide readings for steering angle, i.e., a desired change in direction of travel - See at least ¶ [0010]) a second parameter value indicative of a vehicle speed, (Sensors 23 provide readings for vehicle speed - See at least ¶ [0010]) and a third parameter value indicative of the actuation force currently applied by the steering actuator to the rod; (Sensors 23 provide readings for steering rack force, i.e., a rod of the steering system, and steering wheel torque, i.e., two values that are indicative of an actuation force being applied to a rod of the steering system - See at least ¶ [0010])

determine, for each set of acquired vehicle parameter values, based on first parameter value, the second parameter value and the third parameter value, (Fig. 2 shows the basic evaluation process were a group of signals from a second set of sensors 23 are closely related and are indicated by solid dots 35. There is also shown in FIG. 2 a dot 37 with cross hatching that is sufficiently distant from the solid dots that it is unrelated to the other elements. The distance between the grouped signals represented by dots 35 and the spaced apart dot 37 is the MD for the parameters represented by the signals - See at least ¶ [0014]) a measure indicative of an observed strain in a portion of the rod positioned between the steering actuator and the wheel, (In this case the Mahalanobis Distance (MD) exceeds the predetermined level and this is an indication that there is a flaw in the steering system and a high likelihood that rust is present in the steering system, i.e., will cause strain on the steering rod due to friction - See at least ¶ [0014]-[0015]) as a time sequence of measures indicative of observed strain in the rod; (Each sensor grouping is read in as an instance, from this instance a high friction indication, i.e., indicative of observed strain in the rod, is also calculated - See at least ¶ [0012]-[0017] and Fig. 1)

determine, for each set of acquired vehicle parameter values, based on the first parameter value and the second parameter value in the set of acquired parameter values, and a set of previously determined measurement values indicative of strain values for different values of the first parameter and the second parameter, (Connected to the correlation calculation and comparison block is a normal sample repository 27. The repository can be preloaded with information concerning the normal ranges for the signals from the second set of sensors 23. The normal sample repository 27 would have information that consists of the mean, standard deviation, correlation matrix and the MD value for a normal steering system, that is a system with no rust. In most applications the repository 27 is preloaded with these values based on observation and measurements taken from a steering system that is functionally identical to the steering system being monitored where the identical steering system has been evaluated and does not contain any rust or other flaws that would impact the readings from the second set of sensors 23 - See at least ¶ [0011]) a measure indicative of a predicted strain in the portion of the rod positioned between the steering actuator and the wheel, (The trigger block will activate the correlation calculation and comparison block. At that time the signals from the second set of sensors 23 calculates a correlation for the incoming signals and compares the incoming signals against the normal sample data that is in the normal sample repository 27. The correlation calculation and comparison block does a MTS evaluation. If any of the parameters provided by the second set of sensors 23 has a MD, which is one of the calculated values from the second set of sensors 23, that is unrelated to the normal sample, a signal will be sent that there is a rust issue or other flaw in the steering system - See at least ¶ [0012] and Fig. 1) as a time sequence of measures indicative of the predicted strain in the rod; (Each sensor grouping is read in as an instance, from this instance a high friction indication, i.e., indicative of observed strain in the rod, is also calculated - See at least ¶ [0012]-[0017] and Fig. 1)

and determine the functional status of the steering system (The memory 138 may include computer-readable instructions that, when executed by the electronic processor 134, cause the high friction detection system 100 to perform instructions provided to execute programs and perform steps to determine a high friction level in the steering system 104, i.e., the functional status - See at least ¶ [0016]) based on a relation between the time sequence of measures indicative of the observed strain in the rod and the time sequence of measures indicative of the predicted strain in the rod. (The friction level is determined based on a comparison between preloaded or learned sensor measurements, i.e., that indicate a predicted strain on the steering system when operating normally, and current sensors readings, i.e., an observed strain on the current system - See at least ¶ [0011]-[0015])
	
determining whether the functional status indicates a degraded functional status of the steering system; and (If any of the parameters provided by the second set of sensors 23 has a MD, which is one of the calculated values from the second set of sensors 23, that is unrelated to the normal sample, a signal will be sent that there is a rust issue or other flaw in the steering system. The signal sent from the correlation calculation and comparison block 21 will indicate that service is necessary for the steering system of the vehicle - See at least ¶ [0012])

	Dagli discloses a power steering system which contains a steering wheel, a rod, and a steering actuator. Dagli does not explicitly disclose how these components are arranged and how they operate. However, 1A Auto discloses a power rack and pinion steering system and teaches: 

A vehicle having a steering system including a wheel, and a rod coupled to the wheel and arranged to turn the wheel under the control of a steering actuator operable to apply an actuation force to the rod a steerable wheel; (In rack and pinion steering, when you turn the steering wheel, it turns the steering shaft which ends with a small pinion gear. The steering rack is a rod that connects the two tie rods. It has a series of gear teeth across its surface. The pinion gear engages with these teeth to move the rack from side to side. In a rack and pinion system with power steering, there is a hydraulic cylinder in the rack with a piston. There are fluid valves on either side of the piston. If the fluid flows more strongly to one side or the other, it gives the rack an extra push, making it easier to move the pinion across the gear teeth of the rack, and making the car easier to steer - See at least pg. 1)

	In summary, Dagli discloses a power steering/assist system. Dagli does not explicitly disclose the mechanical structure of the system. However, 1A Auto discloses a power rack and pinion steering system and teaches the common relationships between the components of a power steering/assist system.

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the detection of high friction, in an electrical power steering gear, due to rust of Dagli to provide for the power steering system, as taught in 1A Auto, because rack and pinion is the more common of the two main steering systems. (At 1A Auto pg. 1)	

responsive to determining that the functional status indicates the degraded functional status of the steering system, [send a warning signal] (a correlation block operatively connected to the repository, the plurality of vehicle sensors and the plurality of steering system sensors, the correlation block being configured to compare the vehicle parameters and steering system parameters with data of normal values in the repository, the correlation block sending a warning signal if the comparison between the repository data and the vehicle and steering system signals exceed a predetermined value - See at least Claim 1)

	Dagli does not explicitly disclose switching, by an autonomous drive controller of the vehicle, the vehicle from operating in an autonomous drive mode to operating in a manual drive mode. However, Lavoie discloses handwheel obstruction detection and inertia compensation and teaches: 

[in response to unexpected torque]switching, by an autonomous drive controller of the vehicle, the vehicle from operating in an autonomous drive mode to operating in a manual drive mode. (A torque sensor 70 is provided on the power assist steering system 62 that sense torque on the handwheel 68 that is not expected from autonomous control of the handwheel 68 and therefore indicative of manual intervention, whereby the trail backup assist system 10 may alert the driver to discontinue autonomous steering - See at least ¶ [0035])

	In summary, Dagli discloses determining if there is an observed strain on the rod, i.e., measures a force/torque on the rod, and sends a signal that there is an issue. Dagli does not disclose turning off an autonomous mode based on the sent signal. However, Lavoie discloses switching from autonomous mode to manual mode based on a sensed torque. Both systems are determining a torque within the steering system and performing an action, e.g., an send a signal or switching mode, in response to the determination that there is an issue with the steering system.

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the detection of high friction, in an electrical power steering gear, due to rust of Dagli and 1A auto to provide for the handwheel obstruction detection and inertia compensation, as taught in Lavoie, to avoid desired hitch angle conditions, such as a jackknife condition (At Lavoie ¶ [0030])

	Regarding claims 13 and 16, Dagli further teaches:

wherein to determine the functional state of the steering system, the steering system monitoring unit is configured to determine the functional state only when the speed of the vehicle is greater than a predefined threshold speed. (The first sensors 17 usually monitor the vehicle speed and steering angle of the vehicle, and these parameters are supplied to the trigger block 15. A specific range is predetermined for the steering angle and vehicle speed to correlate with operational parameters for the vehicle where high friction in the steering system can be detected. If the steering angle is below the preset value there is not sufficient loading in the steering system to detect high friction. If the vehicle is traveling below a certain speed, i.e., a speed threshold, the frictional load provided by the tires of the vehicle make it difficult to detect high friction in the steering system. Once the preset values for steering angle and vehicle speed have been reached, the vehicle is in an operational condition where the condition of the steering system can be evaluated - See at least ¶ [0009])

	Regarding claim 17, Dagli further teaches:

wherein the steering system monitoring unit is further configured to provide a status signal indicating the determined functional status of the steering system.  (If any of the parameters provided by the second set of sensors 23 has a MD, which is one of the calculated values from the second set of sensors 23, that is unrelated to the normal sample, a signal will be sent that there is a rust issue or other flaw in the steering system, i.e., the functional status. The signal sent from the correlation calculation and comparison block 21 will indicate that service is necessary for the steering system of the vehicle - See at least ¶ [0012])

	Regarding claim 18, Dagli further teaches:

wherein the vehicle comprises a first vehicle, and wherein the set of previously determined measurement values indicative of the strain values includes measurement values acquired in connection with previous measurements on a second vehicle that is different from the first vehicle (If the current vehicle, i.e., a first vehicle, sensors 17 trigger block 15 then second set of sensors 23 calculates a correlation for the incoming signals and compares the incoming signals against the normal sample data that is in the normal sample repository 27 - See at least ¶ [0012]; Connected to the correlation calculation and comparison block is a normal sample repository 27. The repository can be preloaded with information concerning the normal ranges for the signals from the second set of sensors 23. (these sensors include vehicle speed which indicates an existence of a second vehicle) The normal sample repository 27 would have information that consists of the mean, standard deviation, correlation matrix and the MD value for a normal steering system that is a system with no rust - See at least ¶ [0011]) and shares a same configuration with the first vehicle, the second vehicle having a steering system with a predetermined functional status.  (In most applications the repository 27 is preloaded with these values based on observation and measurements taken from a steering system that is functionally identical, e.g., different from the first vehicle, to the steering system being monitored where the identical steering system has been evaluated and does not contain any rust or other flaws that would impact the readings from the second set of sensors 23 - See at least ¶ [0011])

	Regarding claim 20, Dagli does not explicitly teach, but Lavoie further teaches:

wherein the steering system monitoring unit is configured to determine a speed of movement of the rod, (Several parameter state requirements must be present, Such that the vehicle engine and the steering system 62 are running in acceptable states to receive and execute a command from the respective autonomous steering module. For instance, the vehicle speed must be below a threshold speed, the steering column torque must be below a threshold torque, and the steering column speed, i.e., rod movement speed, must be below a threshold speed - See at least ¶ [0019]) and wherein to determine the functional state of the steering system, the steering system monitoring unit is configured to determine the functional state only when the speed of movement of the rod is slower than a predefined threshold speed. (Each steering module may be initiated in the closed condition 218, which prevents the steering module from generating any steering angle commands over the vehicle communication network to the steering angle controller 200, i.e., the functionality of the status of each steering module is unknown until the closed condition is satisfied. For the respective autonomous steering module to move from the closed condition 218 to the open condition 220, i.e., to determine the functionality of the steering modules, several parameter state requirements must be present, such that the vehicle engine and the steering system 62 are running in acceptable states to receive and execute a command from the respective autonomous steering module. For instance, the vehicle speed must be below a threshold speed, the steering column torque must be below a threshold torque, and the steering column speed must be below a threshold speed - See at least ¶ [0098])

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the detection of high friction, in an electrical power steering gear, due to rust of Dagli and 1A auto to provide for the handwheel obstruction detection and inertia compensation, as taught in Lavoie, to avoid desired hitch angle conditions, such as a jackknife condition (At Lavoie ¶ [0030])	

	Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dagli in view of 1A Auto, in further view of Lavoie, as applied in claims 11 and 14, in further view of Jeong.

	Regarding claims 12 and 15, Dagli teaches determining the functional status of the steering system. Dagli does not explicitly teach wherein the steering monitoring unit is implemented in a server device further comprising communications hardware configured to send, to the vehicle, the functional status determined with respect to the steering system. However, Jeong discloses system and method for inspecting vehicle lane keeping performance and teaches:

wherein the steering system monitoring unit is implemented in a server device further comprising communications hardware configured to send, to the vehicle, the functional status determined with respect to the steering system. (The inspection terminal 30, i.e., a server device, may determine that the LFA steering signal is defective when the steering wheel operation information is not received (No in the step S106). When the vehicle 10 passes the virtual first steering control gate G1 due to a steering signal error or the steering signal failure (Yes in the step S108), the inspection terminal 30 may transmit the forced warning signal and the forced steering signal according to the LFA function error, i.e., functional status, to the vehicle via the OBD 20 so that the inspection terminal controls the vehicle to stay on the centerline (the step S109) - See at least ¶ [0110])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the detection of high friction, in an electrical power steering gear, due to rust of Dagli, 1A auto, and Lavoie to provide for the system and method for inspecting vehicle lane keeping performance, as taught in Jeong, to solve a human error problem and improve inspection reliability (At Jeong ¶ [0034])

	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dagli in view of 1A Auto and Lavoie, as applied to claim 14, and in further view of Noguchi et al. (Development of a Steering Angle and Torque Sensor of Contact-Type, “Noguchi”).

	Regarding claim 19, Dagli does not explicitly teach wherein the previous measurements involve using a sensor for measuring a parameter directly related to strain in the portion of the rod positioned between the steering actuator and the wheel.  However, Noguchi discloses development of a steering angle and torque sensor of contact-type and teaches:

wherein the previous measurements involve using a sensor for measuring a parameter directly related to strain in the portion of the rod positioned between the steering actuator and the wheel.  (In EPS a steering angle and torque sensor is needed, which detects rotation torques applied on the torsion bar of the steering shaft together with steering angles (rotation angle) at the time of steering, and subsequently inputs these torque and angle signals, in order to determine the control output, into electronic control unit (ECU) that controls the rotation force of the assist motor - See at least pg. 36 and Fig. 1)

	In summary, Dagli discloses determining the force(s) of a steering system. Dagli does not disclose that these forces are directly related to strain in the portion of the rod positioned between the steering actuator and the wheel. However, Noguchi discloses a steering angle and torque sensor of contact-type and teaches determining the torques applied on the torsion bar of the steering shaft, i.e., strain in the portion of the rod positioned between the steering actuator and wheel. 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the detection of high friction, in an electrical power steering gear, due to rust of Dagli, 1A auto and Lavoie to provide for the contact type sensor, as taught in Noguchi, to provide higher performance than conventional sensors. (At Noguchi pg. 41)	

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.L.C./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662